ON PETITIONS FOR REHEARING IN NOS. 1234 AND 1245
A petition for rehearing has been filed in each of these cases, having been received by the clerk through the mail on January 15, 1926, and filed on that date. They were received in an envelope bearing a post-office stamp showing the same to have been mailed at Lusk, Wyoming, on January 13, which was probably mailed too late for the outgoing mail to Cheyenne from Lusk on that day. At any rate, when received for filing, and there had been no neglect in the clerk's office, the time allowed by our rules, thirty days, for filing petition for rehearing had expired on the preceding day, January 14. And that is ground for denying the petition. But there was no brief accompanying the petition in either case, which fact is itself a sufficient ground for declining to consider the application. Sup. Court. Rule 23; Bank of Chadron v. Anderson, 6 Wyo. 518, 536, 49 P. 406; Dean v. Oil Co., 21 Wyo. 133, 151, 129 P. 1023; Tuttle v. Rohrer, 23 Wyo. 305,318, 153 P. 27; Allen v. Houn, 30 Wyo. 186, 219 P. 573. So far as shown by either petition no point not considered in disposing of the cause upon the original hearing is suggested. Each case then had the careful and fair consideration of the court, and neither of the cases, nor the questions involved, appear to us to be of such difficulty or importance as might justify a further consideration by waiving or disregarding our said rule, if that might be assumed to be proper under exceptional circumstances, to avoid a miscarriage of justice.
The application for rehearing will be denied in each of said cases. *Page 98